Citation Nr: 0420254	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating for systemic 
lupus erythematosus with overlapping polymyositis, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was before the Board previously, in July 2003, when 
it was remanded for further development, and in accordance 
with the holding of the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled Veterans of America v. 
Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 
1339 (Fed. Cir. 2003).  
For reasons explained below, the Board finds it must again 
remand the claim.  

The veteran testified in January 2002 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

During the pendency of this appeal, the RO granted an 
increased rating of 60 percent for the service-connected 
systemic lupus erythematosus, effective in December 1996, in 
a March 1998 rating decision.  In an March 1999 rating 
decision, the RO granted an effective date for the increased 
evaluation back to the veteran's date of claim, in August 
1995.  As this increased rating does not constitute a full 
grant of all benefits possible for this disability under 
Diagnostic Code 6350, and as the veteran has not withdrawn 
his claim, the issue concerning entitlement to an increased 
rating for systemic lupus erythematosus with overlapping 
polymyositis is still pending.  See AB v. Brown, 6 Vet. App. 
35 (1993).

In an October 2003 VA examination report, the examiner noted 
that the veteran had recently been diagnosed with diabetes 
mellitus that was felt to be the result of his prescribed 
steroid medications.  This inferred claim is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

While acknowledging that the RO attempted to comply with the 
terms of the July 2003 remand, the Board finds that the 
October 2003 VA examination of record provides an inadequate 
basis upon which to adjudicate the veteran's claim.  

First, the July 2003 remand requested that the examiner 
identify the effects of medication prescribed to treat the 
veteran's lupus erythematosus, to include prednisone.  While 
the examiner noted in the October 2003 report that the 
veteran has developed diabetes mellitus, which is felt to be 
the result of his prescribed steroids, the examiner has not 
commented upon the effects of other medications the veteran 
is prescribed, such as Cellcept.  In addition, the veteran 
testified before the undersigned Veterans Law Judge in 
January 2002, that he is also treated with an IV/IG therapy 
which he testified takes 8 hours.  A September 2000 entry in 
VA treatment records observed the treatment to make the 
veteran sick enough to request overnight stay in hospital.  
The most recent VA treatment records in the claims file, 
dated in October 2002, show that the veteran's physicians 
were again considering this form of treatment, even with the 
side effects, because it obtained a good response with long 
effect.

Finally, the Board notes that the most recent VA treatment 
records present in the claims file are dated in October 2002 
which is a full year prior to the October 2003 VA examination 
report.  This is critical because the examiner refers in some 
detail to a history, as related by the veteran, of numerous 
exacerbations of his service-connected lupus the year prior 
to the October 2003 examination-eight lesser flare-ups and 4 
major flare-ups, one lasting 6-7 days.  One of the attacks, 
the veteran reported, involved debilitating vesicular 
desquamating skin rashes which required wound care at the VA 
Medical Center (VAMC) in Dallas, Texas.  These records are 
not present in the claims file.

As the October 2003 VA examination included a review of the 
veteran's claims file which was incomplete and did not 
proffer the requested information concerning the effects of 
the medications prescribed to treat the veteran's systemic 
lupus erythematosus with overlapping polymyositis, the report 
cannot be sufficient for the purposes of adjudicating the 
veteran's claim.

The Board thus finds that it is necessary to return the case 
to the examiner who conducted the October 2003, or another 
appropriate specialist in infections, immune, and nutritional 
disabilities for review of the claims file-to include the 
most recent VA and non VA treatment records obtained-and an 
opinion on the effects of medications prescribed to treat the 
systemic lupus erythematosus with overlapping polymyositis.  
See Stegall v. West, 11 Vet. App. 268 (1998).  (A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders); see also 
38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the Federal Circuit in DAV v. Sec'y of 
VA invalidated the Board's ability to cure VCAA deficiencies.  
Therefore a remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should again request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his service-connected systemic lupus 
erythematosus with overlapping 
polymyositis.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded his service-connected 
systemic lupus erythematosus with 
overlapping polymyositis that are not 
already of record.  In particular, the RO 
must ensure that it has any and all 
medical treatment records, to include all 
inpatient, outpatient, and clinical 
medical records, of treatment the veteran 
was accorded for his systemic lupus 
erythematosus with overlapping 
polymyositis from the VAMCs in Dallas, 
Temple, and Marlin, Texas from August 
1995 to the present.  The RO must 
document negative responses.

3.  When the above development has been 
completed, the RO should return the 
entire claims file to the examiner who 
conducted the October 2003 VA 
examinations for infectious, immune, and 
nutritional disabilities.  The examiner 
should be requested to augment her or his 
report after review of any and all newly 
received medical evidence to include a 
discussion of the effects of any and all 
medications prescribed to treat the 
veteran's service connected systemic 
lupus erythematosus with overlapping 
polymyositis.

If the examiner who conducted the October 
2003 VA examination is not available, or 
if it is otherwise determined that 
additional examination is required, the 
RO should duly make arrangements to 
afford the veteran a VA examination by 
the appropriate specialist to determine 
the nature and extent of the veteran's 
service-connected systemic lupus 
erythematosus with overlapping 
polymyositis.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder must be reviewed by the 
examiner(s) in conjunction with 
examination of the veteran.  The 
examiner(s) should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of 
the service-connected systemic lupus 
erythematosus with overlapping 
polymyositis.
?	Describe any current symptoms and 
manifestations attributed to the 
service-connected systemic lupus 
erythematosus with overlapping 
polymyositis.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all pathology identified.
?	Provide an opinion as to the 
debilitating effects of the systemic 
lupus erythematosus with overlapping 
polymyositis, including
1.	the frequency, severity, and 
duration of exacerbations, and
2.	the debilitating effects of the 
medication prescribed for 
treatment.
?	The examiner is further requested to 
provide an opinion as to how the 
veteran's service-connected systemic 
lupus erythematosus with overlapping 
polymyositis affects the veteran's 
employability.

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an 
increased evaluation for his service-
connected systemic lupus erythematosus 
with overlapping polymyositis.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



